Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 1 of 15 Page ID #:172



   1    Matthew T. Billeci (State Bar No. 329014)
        mbilleci@jonesday.com
   2    JONES DAY
        3161 Michelson Drive, Suite 800
   3    Irvine, CA 92612.4408
        Telephone: +1.949.851.3939
   4    Facsimile: +1.949.553.7539
   5    Attorneys for Defendant
        EXPERIAN INFORMATION SOLUTIONS,
   6    INC.
   7
   8                            UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    DAVID JENNINGS,                         Case No. 2:20-cv-03556 GW (MRWx)
  12                    Plaintiff,              STIPULATED PROTECTIVE
                                                ORDER
  13          v.
                                                Complaint Filed: April 17, 2020
  14    UNITED WEST RECOVERY a/k/a
        AMERI-WEST SERVICES and
  15    EXPERIAN INFORMATION
        SOLUTIONS, INC.,
  16
                         Defendants.
  17
  18         IT IS HEREBY STIPULATED by and between Plaintiff David Jennings and
  19   Defendant Experian Information Solutions, Inc., through their respective attorneys
  20   of record, as follows:
  21   1.    INTRODUCTION
  22         1.1    PURPOSES AND LIMITATIONS
  23         Discovery in this action is likely to involve production of confidential,
  24   proprietary, or private information for which special protection from public
  25   disclosure and from use for any purpose other than prosecuting this litigation may be
  26   warranted. Accordingly, the Plaintiff David Jennings (“Plaintiff”) and Defendant
  27   Experian Information Solutions, Inc. (“Experian”) hereby stipulate to and petition
  28   the Court to enter the following Stipulated Protective Order.             The parties
                                                              STIPULATED PROTECTIVE ORDER
                                                              Case No. 2:20−cv−03556 GW (MRWx)
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 2 of 15 Page ID #:173



   1   acknowledge that this Order does not confer blanket protections on all disclosures or
   2   responses to discovery and that the protection it affords from public disclosure and
   3   use extends only to the limited information or items that are entitled to confidential
   4   treatment under the applicable legal principles. The parties further acknowledge, as
   5   set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
   6   them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
   7   procedures that must be followed and the standards that will be applied when a party
   8   seeks permission from the court to file material under seal.
   9         1.2.   GOOD CAUSE STATEMENT
  10         This action involves allegations of inaccurate credit reporting. Documents and
  11   information have been and may be sought, produced or exhibited by and among the
  12   parties to this action relating to trade secrets, confidential research, development,
  13   technology or other proprietary information belonging to Experian and/or personal
  14   income, credit and other confidential information of Plaintiff. Experian has
  15   previously and consistently maintained that certain of its documents, whose
  16   production Plaintiff has requested in this matter, contain unique, confidential codes
  17   which represent trade secrets or other proprietary information, which Experian has
  18   created after considerable investment in research and development, and that
  19   disclosure of those documents to the public would compromise Experian’s
  20   investment Certain additional documents which may be produced in this matter
  21   contain Plaintiff’s and/or her ex-husband’s social security numbers, addresses,
  22   telephone numbers, and other identifying information, as well as personal
  23   information of third parties, the public disclosure of which may subject these
  24   individuals to annoyance, embarrassment, and the risk of identity theft. Good cause
  25   therefore exists why such personal identifying information, as well as the above-
  26   mentioned trade secret and proprietary information, should not be part of the public
  27   record of this case.
  28
                                                                STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20−cv−03556 GW (MRWx)
                                                 -2-
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 3 of 15 Page ID #:174



   1   2.     DEFINITIONS
   2          2.1    Action: this pending federal law suit.
   3          2.2    Challenging Party: a Party or Non-Party that challenges the designation
   4   of information or items under this Order.
   5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   6   how it is generated, stored or maintained) or tangible things that qualify for protection
   7   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   8   Cause Statement.
   9          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  10   their support staff).
  11          2.5    Designating Party: a Party or Non-Party that designates information or
  12   items that it produces in disclosures or in responses to discovery as
  13   “CONFIDENTIAL.”
  14          2.6    Disclosure or Discovery Material: all items or information, regardless
  15   of the medium or manner in which it is generated, stored, or maintained (including,
  16   among other things, testimony, transcripts, and tangible things), that are produced or
  17   generated in disclosures or responses to discovery in this matter.
  18          2.7    Expert: a person with specialized knowledge or experience in a matter
  19   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  20   an expert witness or as a consultant in this Action.
  21          2.8    House Counsel: attorneys who are employees of a party to this Action.
  22   House Counsel does not include Outside Counsel of Record or any other outside
  23   counsel.
  24          2.9    Non-Party: any natural person, partnership, corporation, association, or
  25   other legal entity not named as a Party to this action.
  26          2.10 Outside Counsel of Record: attorneys who are not employees of a party
  27   to this Action but are retained to represent or advise a party to this Action and have
  28   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                 STIPULATED PROTECTIVE ORDER
                                                                 Case No. 2:20−cv−03556 GW (MRWx)
                                                 -3-
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 4 of 15 Page ID #:175



   1   has appeared on behalf of that party, and includes support staff.
   2         2.11 Party: any party to this Action, including all of its officers, directors,
   3   employees, consultants, retained experts, and Outside Counsel of Record (and their
   4   support staffs).
   5         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   6   Discovery Material in this Action.
   7         2.13 Professional Vendors: persons or entities that provide litigation support
   8   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   9   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  10   and their employees and subcontractors.
  11         2.14 Protected Material:       any Disclosure or Discovery Material that is
  12   designated as “CONFIDENTIAL.”
  13         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  14   from a Producing Party.
  15   3.    SCOPE
  16         The protections conferred by this Stipulation and Order cover not only
  17   Protected Material (as defined above), but also (1) any information copied or
  18   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  19   compilations of Protected Material; and (3) any testimony, conversations, or
  20   presentations by Parties or their Counsel that might reveal Protected Material.
  21         Any use of Protected Material at trial will be governed by the orders of the trial
  22   judge. This Order does not govern the use of Protected Material at trial.
  23   4.    DURATION
  24         Even after final disposition of this litigation, the confidentiality obligations
  25   imposed by this Order will remain in effect and all documents designated as
  26   confidential, including all documents designated as confidential and admitted as
  27   evidence at trial, shall be returned to the Designating Party as set forth in Paragraph
  28   13 below. Final disposition will be deemed to be the later of (1) dismissal of all
                                                                STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20−cv−03556 GW (MRWx)
                                                 -4-
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 5 of 15 Page ID #:176



   1   claims and defenses in this Action, with or without prejudice; and (2) final judgment
   2   herein after the completion and exhaustion of all appeals, rehearings, remands, trials,
   3   or reviews of this Action, including the time limits for filing any motions or
   4   applications for extension of time pursuant to applicable law.
   5   5.    DESIGNATING PROTECTED MATERIAL
   6         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   7   Each Party or Non-Party that designates information or items for protection under
   8   this Order must take care to limit any such designation to specific material that
   9   qualifies under the appropriate standards. The Designating Party must designate for
  10   protection only those parts of material, documents, items, or oral or written
  11   communications that qualify so that other portions of the material, documents, items,
  12   or communications for which protection is not warranted are not swept unjustifiably
  13   within the ambit of this Order.
  14         Mass, indiscriminate, or routinized designations are prohibited. Designations
  15   that are shown to be clearly unjustified or that have been made for an improper
  16   purpose (e.g., to unnecessarily encumber the case development process or to impose
  17   unnecessary expenses and burdens on other parties) may expose the Designating
  18   Party to sanctions.
  19         If it comes to a Designating Party’s attention that information or items that it
  20   designated for protection do not qualify for protection, that Designating Party must
  21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  22         5.2    Manner and Timing of Designations. Except as otherwise provided in
  23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  25   under this Order must be clearly so designated before the material is disclosed or
  26   produced.
  27         Designation in conformity with this Order requires:
  28
                                                               STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20−cv−03556 GW (MRWx)
                                                -5-
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 6 of 15 Page ID #:177



   1                 (a)   for information in documentary form (e.g., paper or electronic
   2   documents, but excluding transcripts of depositions or other pretrial or trial
   3   proceedings), that the Producing Party affix at a minimum, the legend
   4   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   5   contains protected material. If only a portion or portions of the material on a page
   6   qualifies for protection, the Producing Party also must clearly identify the protected
   7   portion(s) (e.g., by making appropriate markings in the margins).
   8         A Party or Non-Party that makes original documents available for inspection
   9   need not designate them for protection until after the inspecting Party has indicated
  10   which documents it would like copied and produced. During the inspection and
  11   before the designation, all of the material made available for inspection will be
  12   deemed “CONFIDENTIAL.”             After the inspecting Party has identified the
  13   documents it wants copied and produced, the Producing Party must determine which
  14   documents, or portions thereof, qualify for protection under this Order. Then, before
  15   producing the specified documents, the Producing Party must affix the
  16   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  17   portion or portions of the material on a page qualifies for protection, the Producing
  18   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  19   markings in the margins).
  20                 (b)   for testimony given in depositions that the Designating Party
  21   identify the Disclosure or Discovery Material on the record, before the close of the
  22   deposition all protected testimony.
  23                 (c)   for information produced in some form other than documentary
  24   and for any other tangible items, that the Producing Party affix in a prominent place
  25   on the exterior of the container or containers in which the information is stored the
  26   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
  27   protection, the Producing Party, to the extent practicable, will identify the protected
  28   portion(s).
                                                               STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20−cv−03556 GW (MRWx)
                                                -6-
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 7 of 15 Page ID #:178



   1             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   2   failure to designate qualified information or items does not, standing alone, waive
   3   the Designating Party’s right to secure protection under this Order for such material.
   4   Upon timely correction of a designation, the Receiving Party must make reasonable
   5   efforts to assure that the material is treated in accordance with the provisions of this
   6   Order.
   7   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   8             6.1   Timing of Challenges.    Any Party or Non-Party may challenge a
   9   designation of confidentiality at any time that is consistent with the Court’s
  10   Scheduling Order.
  11             6.2   Meet and Confer. The Challenging Party will initiate the dispute
  12   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
  13   et seq.
  14             6.3   The burden of persuasion in any such challenge proceeding will be on
  15   the Designating Party. Frivolous challenges, and those made for an improper purpose
  16   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  17   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  18   or withdrawn the confidentiality designation, all parties will continue to afford the
  19   material in question the level of protection to which it is entitled under the Producing
  20   Party’s designation until the Court rules on the challenge.
  21   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  22             7.1   Basic Principles. A Receiving Party may use Protected Material that is
  23   disclosed or produced by another Party or by a Non-Party in connection with this
  24   Action only for prosecuting, defending, or attempting to settle this Action. Such
  25   Protected Material may be disclosed only to the categories of persons and under the
  26   conditions described in this Order.       When the Action has been terminated, a
  27   Receiving Party must comply with the provisions of section 13 below (FINAL
  28   DISPOSITION).
                                                                STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20−cv−03556 GW (MRWx)
                                                  -7-
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 8 of 15 Page ID #:179



   1         Protected Material must be stored and maintained by a Receiving Party at a
   2   location and in a secure manner that ensures that access is limited to the persons
   3   authorized under this Order.
   4         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                   Unless
   5   otherwise ordered by the court or permitted in writing by the Designating Party, a
   6   Receiving    Party     may     disclose   any    information   or    item    designated
   7   “CONFIDENTIAL” only to:
   8                (a)     the Receiving Party’s Outside Counsel of Record in this Action,
   9   as well as employees of said Outside Counsel of Record to whom it is reasonably
  10   necessary to disclose the information for this Action;
  11                (b)     the officers, directors, and employees (including House Counsel)
  12   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
  13                (c)     Experts (as defined in this Order) of the Receiving Party to whom
  14   disclosure is reasonably necessary for this Action and who have signed the
  15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  16                (d)     the court and its personnel;
  17                (e)     court reporters and their staff;
  18                (f)     professional jury or trial consultants, mock jurors, and
  19   Professional Vendors to whom disclosure is reasonably necessary for this Action and
  20   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  21                (g)     the author or recipient of a document containing the information
  22   or a custodian or other person who otherwise possessed or knew the information;
  23                (h)     during their depositions, witnesses, and attorneys for witnesses,
  24   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  25   party requests that the witness sign the form attached as Exhibit A hereto; and
  26   (2) they will not be permitted to keep any confidential information unless they sign
  27   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  28   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20−cv−03556 GW (MRWx)
                                                  -8-
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 9 of 15 Page ID #:180



   1   deposition testimony or exhibits to depositions that reveal Protected Material may be
   2   separately bound by the court reporter and may not be disclosed to anyone except as
   3   permitted under this Stipulated Protective Order; and
   4                  (i)   any mediator or settlement officer, and their supporting
   5   personnel, mutually agreed upon by any of the parties engaged in settlement
   6   discussions.
   7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   8         IN OTHER LITIGATION
   9         If a Party is served with a subpoena or a court order issued in other litigation
  10   that compels disclosure of any information or items designated in this Action as
  11   “CONFIDENTIAL,” that Party must:
  12                  (a)   promptly notify in writing the Designating Party.             Such
  13   notification will include a copy of the subpoena or court order;
  14                  (b)   promptly notify in writing the party who caused the subpoena or
  15   order to issue in the other litigation that some or all of the material covered by the
  16   subpoena or order is subject to this Protective Order. Such notification will include
  17   a copy of this Stipulated Protective Order; and
  18                  (c)   cooperate with respect to all reasonable procedures sought to be
  19   pursued by the Designating Party whose Protected Material may be affected.
  20         If the Designating Party timely seeks a protective order, the Party served with
  21   the subpoena or court order will not produce any information designated in this action
  22   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  23   or order issued, unless the Party has obtained the Designating Party’s permission.
  24   The Designating Party will bear the burden and expense of seeking protection in that
  25   court of its confidential material and nothing in these provisions should be construed
  26   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  27   directive from another court.
  28
                                                               STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20−cv−03556 GW (MRWx)
                                                -9-
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 10 of 15 Page ID #:181



    1   9.    A    NON-PARTY’S         PROTECTED          MATERIAL       SOUGHT        TO     BE
    2         PRODUCED IN THIS LITIGATION
    3                (a)    The terms of this Order are applicable to information produced
    4   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
    5   information produced by Non-Parties in connection with this litigation is protected
    6   by the remedies and relief provided by this Order. Nothing in these provisions should
    7   be construed as prohibiting a Non-Party from seeking additional protections.
    8                (b)    In the event that a Party is required, by a valid discovery request,
    9   to produce a Non-Party’s confidential information in its possession, and the Party is
  10    subject to an agreement with the Non-Party not to produce the Non-Party’s
  11    confidential information, then the Party will:
  12                        (1)   promptly notify in writing the Requesting Party and the
  13    Non-Party that some or all of the information requested is subject to a confidentiality
  14    agreement with a Non-Party;
  15                        (2)   promptly provide the Non-Party with a copy of the
  16    Stipulated Protective Order in this Action, the relevant discovery request(s), and a
  17    reasonably specific description of the information requested; and
  18                        (3)   make the information requested available for inspection by
  19    the Non-Party, if requested.
  20                 (c)    If the Non-Party fails to seek a protective order from this court
  21    within 14 days of receiving the notice and accompanying information, the Receiving
  22    Party may produce the Non-Party’s confidential information responsive to the
  23    discovery request. If the Non-Party timely seeks a protective order, the Receiving
  24    Party will not produce any information in its possession or control that is subject to
  25    the confidentiality agreement with the Non-Party before a determination by the court.
  26    Absent a court order to the contrary, the Non-Party will bear the burden and expense
  27    of seeking protection in this court of its Protected Material.
  28
                                                                 STIPULATED PROTECTIVE ORDER
                                                                 Case No. 2:20−cv−03556 GW (MRWx)
                                                 - 10 -
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 11 of 15 Page ID #:182



    1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    3   Protected Material to any person or in any circumstance not authorized under this
    4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    7   persons to whom unauthorized disclosures were made of all the terms of this Order,
    8   and (d) request such person or persons to execute the “Acknowledgment and
    9   Agreement to Be Bound” that is attached hereto as Exhibit A.
  10    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  11          PROTECTED MATERIAL
  12          When a Producing Party gives notice to Receiving Parties that certain
  13    inadvertently produced material is subject to a claim of privilege or other protection,
  14    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  15    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  16    may be established in an e-discovery order that provides for production without prior
  17    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  18    parties reach an agreement on the effect of disclosure of a communication or
  19    information covered by the attorney-client privilege or work product protection, the
  20    parties may incorporate their agreement in the stipulated protective order submitted
  21    to the court.
  22    12.   MISCELLANEOUS
  23          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  24    person to seek its modification by the Court in the future.
  25          12.2 Right to Assert Other Objections. By stipulating to the entry of this
  26    Protective Order no Party waives any right it otherwise would have to object to
  27    disclosing or producing any information or item on any ground not addressed in this
  28    Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20−cv−03556 GW (MRWx)
                                                 - 11 -
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 12 of 15 Page ID #:183



    1   ground to use in evidence of any of the material covered by this Protective Order.
    2         12.3 Filing Protected Material. A Party that seeks to file under seal any
    3   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    4   only be filed under seal pursuant to a court order authorizing the sealing of the
    5   specific Protected Material at issue. If a Party’s request to file Protected Material
    6   under seal is denied by the court, then the Receiving Party may file the information
    7   in the public record unless otherwise instructed by the court.
    8   13.   FINAL DISPOSITION
    9         After the final disposition of this Action, as defined in paragraph 4, within 60
  10    days of a written request by the Designating Party, each Receiving Party must return
  11    all Protected Material to the Producing Party or destroy such material. As used in
  12    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  13    summaries, and any other format reproducing or capturing any of the Protected
  14    Material. Whether the Protected Material is returned or destroyed, the Receiving
  15    Party must submit a written certification to the Producing Party (and, if not the same
  16    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  17    (by category, where appropriate) all the Protected Material that was returned or
  18    destroyed and (2) affirms that the Receiving Party has not retained any copies,
  19    abstracts, compilations, summaries or any other format reproducing or capturing any
  20    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  21    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  22    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  23    reports, attorney work product, and consultant and expert work product, even if such
  24    materials contain Protected Material. Any such archival copies that contain or
  25    constitute Protected Material remain subject to this Protective Order as set forth in
  26    Section 4 (DURATION).
  27
  28
                                                                 STIPULATED PROTECTIVE ORDER
                                                                 Case No. 2:20−cv−03556 GW (MRWx)
                                                 - 12 -
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 13 of 15 Page ID #:184



    1   14.   Any willful violation of this Order may be punished by civil or criminal
    2   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
    3   authorities, or other appropriate action at the discretion of the Court.
    4
    5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    6   Dated: August 6, 2020
    7                                               JONES DAY
    8
    9                                               By: /s/ Matthew Billeci
                                                       Matthew Billeci
  10
                                                    Attorneys for Defendant
  11                                                EXPERIAN INFORMATION
                                                    SOLUTIONS, INC.
  12
  13                                                PRICE LAW GROUP, APC
  14
  15                                                By: /s/ Youssef H. Hammoud
  16                                                   Youssef Hammoud

  17                                                Attorneys for Plaintiff
                                                    DAVID JENNINGS
  18
  19    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  20
  21    Dated: $XJXVW  
                                               HON. MICHAEL R. WILNER
  22                                           United States Magistrate Judge
  23
  24
  25
  26
  27
  28
                                                                 STIPULATED PROTECTIVE ORDER
                                                                 Case No. 2:20−cv−03556 GW (MRWx)
                                                  - 13 -
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 14 of 15 Page ID #:185



    1                                 Signature Certification
    2         Pursuant to Local Rule 5-4.3.4(a)(2), I hereby certify that all other signatories
    3   listed, on whose behalf this filing is submitted, concur with the contents of this
    4   filing and have authorized the filing.
    5                                            /s/ Matthew Billeci
                                                 Matthew Billeci
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                 STIPULATED PROTECTIVE ORDER
                                                                 Case No. 2:20−cv−03556 GW (MRWx)
                                                  - 14 -
Case 2:20-cv-03556-GW-MRW Document 26 Filed 08/10/20 Page 15 of 15 Page ID #:186



    1                                        EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4         I, _____________________________ [full name], of _________________
    5   [full address], declare under penalty of perjury that I have read in its entirety and
    6   understand the Stipulated Protective Order that was issued by the United States
    7   District Court for the Central District of California on _______________[date] in
    8   the case of David Jennings v. Experian Information Solutions, et al., Case No. 2:20-
    9   cv-03556 GW (MRWx). I agree to comply with and to be bound by all the terms of
  10    this Stipulated Protective Order and I understand and acknowledge that failure to so
  11    comply could expose me to sanctions and punishment in the nature of contempt. I
  12    solemnly promise that I will not disclose in any manner any information or item
  13    that is subject to this Stipulated Protective Order to any person or entity except in
  14    strict compliance with the provisions of this Order.
  15          I further agree to submit to the jurisdiction of the United States District Court
  16    for the Central District of California for the purpose of enforcing the terms of this
  17    Stipulated Protective Order, even if such enforcement proceedings occur after
  18    termination of this action. I hereby appoint __________________________ [full
  19    name] of _______________________________________ [full address and
  20    telephone number] as my California agent for service of process in connection with
  21    this action or any proceedings related to enforcement of this Stipulated Protective
  22    Order.
  23    Date: ______________________________________
  24    City and State where sworn and signed: _________________________________
  25
  26    Printed name: _______________________________
  27    Signature: __________________________________
  28
                                                                 STIPULATED PROTECTIVE ORDER
                                                                 Case No. 2:20−cv−03556 GW (MRWx)
                                                  - 15 -
